DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 31, 2022 has been entered.  

Response to Arguments
3.	Applicant’s remarks received on May 09, 2022 with respect to the amended independent claims have been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 1-19 are rejected. 

Response to Amendments
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (JP Pub: 2015219718) (abbrev. Fukuda’18) and in further view of Fukuda (US Pub: 2014/0368877) (abbrev. Furkuda’77) (applicant supplied reference) and Komine (US Pub: 2010/0238484).
Regarding claim 1 (currently amended), Fukuda’18 teaches: A print management device comprising a processor and memory programmed to perform the following [p0015]: estimate a completion prediction time of a present print process that is planned in advance according to a processing capability of a printing device [claim 1], estimate in response to occurrence of an abnormality in the printing device, and store in memory a recovery time determined in advance that represents an amount of time needed for dealing with the abnormality, wherein the completion prediction time is based on the calculated actual performance value for the present print process, and the recovery time determined in advance [p0037-p0039]; and notify a user of the completion prediction time [claim 2]. 	Fukuda’18 does not apply actual performance information from a present print process.  In the same field of endeavor, Fukuda’77 and Komine teaches: calculate an actual performance value of the processing capability of the printing device, the actual performance value calculated from a start of printing of the present print process by the printing device [Fukuda’77: p0045, p0053, p0054, p0056] to the occurrence of the abnormality, wherein the completion prediction time is based on the calculated actual performance value for the present print process, and the recovery time determined in advance [Komine: p0010-p0012, p0032].  
Fukuda’77 estimates print time from start to end based on actual performance value of printer process capability.  Komine estimates and revises completion time including occurrence of abnormality based on estimated/calculated actual performance time and error time for the present print process.  Therefore, given Fukuda’77 in view of Komine’s prescription on completion time estimation including printing time and error recovery time based on real time performance and Fukuda’18’s exemplification on estimating printing completion time based on predicted recovery time determined in advance, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to predict completion time based on real time performance estimated during a time period such as from the starting time to the error time when printing is being performed by the printing device and error recovery time determined in advance for obtaining more accurate real-time assessment on a printing device.

Regarding claim 2 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Fukuda’18 further teaches: The print management device according to claim 1, wherein the recovery time is calculated based on a statistical value obtained by statistical analysis of records of time needed to deal with the abnormality at previous occurrences of the abnormality [p0039].
Regarding claim 3 (original), the rationale applied to the rejection of claim 2 has been incorporated herein.  Fukuda’18 further teaches: The print management device according to claim 2, wherein the statistical value is obtained by statistical analysis of records of time needed to deal with the abnormality at previous occurrences of the abnormality in a plurality of printing devices including the printing device [p0013, p0037, p0039].  Therefore, given Fukuda’18’s prescription on history records of recovery time from abnormalities and exemplification on connecting multiple printers, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to modify Fukuda’18’s teaching to record recovery time from abnormality in the multiple printers connected for the purpose of future operation prediction and utilization of each of the printers.

Regarding claim 4 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Fukuda’18 further teaches: The print management device according to claim 1, wherein the recovery time varies according to one or more workers who deal with the abnormality [claims 9 and 10, p0076]. 	Regarding claim 5 (original), the rationale applied to the rejection of claim 2 has been incorporated herein.  Fukuda’18 further teaches: The print management device according to claim 2, wherein the recovery time varies according to one or more workers who deal with the abnormality [claims 9 and 10, p0076]. 	Regarding claim 6 (original), the rationale applied to the rejection of claim 3 has been incorporated herein.  Fukuda’18 further teaches: The print management device according to claim 3, wherein the recovery time varies according to one or more workers who deal with the abnormality [claims 9 and 10, p0076].
Regarding claim 7 (currently amended), the rationale applied to the rejection of claim 4 has been incorporated herein.  Fukuda’18 further teaches: The print management device according to claim 4, wherein the one or more workers who deal with the abnormality include a plurality of workers, and the processor estimates the completion prediction time based on a number of the plurality of workers and the recovery time of each of the plurality of workers [claim 12, p0076 (For instance, a paper jam may occur several times during a process and multiple operators may happen to correct the jams and estimation would be based on recovery time of each of the operators.)].  Therefore, it would have been obvious to a skilled in the art before the effective filing date of the claimed invention to apply Fukuda’18’s teaching to a scenario of multiple errors to be encountered by multiple operators with different recovery time for overall time estimation. 	Regarding claim 8 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Fukuda’18 further teaches: The print management device according to claim 1, wherein the recovery time is set with respect to a type of the abnormality [claim 11, p0054, p0073, p0074]. 	Regarding claim 9 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Fukuda’18 further teaches: The print management device according to claim 1, wherein the abnormality causes a delay in a period during which the print process is performed [claims 9 and 11].

Claim 19 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Fukuda’18’s further teaching on: A non-transitory computer readable medium storing a program causing a computer to execute a process for print management [p0078].

6.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (JP Pub: 2015219718) (abbrev. Fukuda’18), Fukuda (US Pub: 2014/0368877) (abbrev. Furkuda’77) (applicant supplied reference), and Komine (US Pub: 2010/0238484) and in further view of Rai et al (US Pub: 2013/0128303) (applicant supplied reference). 	Claim 10 (currently amended) has been analyzed and rejected with regard to claim 1.  Fukuda’18 does not specify a second printer.  In the same field of endeavor, Rai et al further teaches: at least one second printing device which is different from the at least one first printing device is assigned to the printing in addition to the at least one first printing device for the print process, calculate an actual performance value of a processing capability of the at least one first printing device measured from a time when the at least one first printing device starts printing the present print process to a time when the at least one second printing device starts printing in the present print process and statistical information on a processing capability of the at least one second printing device until the second printing device starts the printing in the print process [p0057-p0059, p0033, table 3 (One print job may be divided into two batches to be processed by two printers.  Process time may be monitored for both printers processing the job split into two batches.)]; and a notification unit that notifies the completion prediction time which is estimated by the estimation unit [p0055, p0056].
Therefore, given Fukuda’18 in view of Fukuda’77 and Komine’s prediction on printing time based on printer’s actual capability data by applying actual performance information of a present process and Rai et al’s prescription on evaluating two printers’ process speed, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to determine combined processing time of multiple printers to predict completion time based on real time performance estimated during any time period such as from the starting time of the first printer to the start time of the second printer when printing is being performed by both the first printer and the second printer to obtain a more accurate real time assessment on devices/processes.
 	Regarding claim 11 (currently amended), the rationale applied to the rejection of claim 10 has been incorporated herein.  Rai et al further teaches: The print management device according to claim 10, wherein the estimation unit selects a printing device having a same characteristic relating to printing as the at least one first printing device among a plurality of printing devices as the second printing device, and estimates the completion prediction time of the print process [p0057-p0059]. 	Regarding claim 12 (original), the rationale applied to the rejection of claim 11 has been incorporated herein.  Rai et al further teaches: The print management device according to claim 11, wherein the characteristic includes at least one of a print method, a type of a recording medium, and a color type used for the printing device [p0031, p0032 (Capability data would indicate color capability.)].
7.	Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (JP Pub: 2015219718) (abbrev. Fukuda’18), Fukuda (US Pub: 2014/0368877) (abbrev. Furkuda’77) (applicant supplied reference), Komine (US Pub: 2010/0238484), and Rai et al (US Pub: 2013/0128303) (applicant supplied reference); and in further view of Tetsu (JP Pub: 07-168684). 	Regarding claim 13 (currently amended), the rationale applied to the rejection of claim 10 has been incorporated herein.  Fukuda’18 in view of Rai et al further teaches: The print management device according to claim 10, wherein the processor notifies that a printing device which is estimated based on the actual performance information among a plurality of printing devices is at least one candidate for the at least one second printing device, and the processor estimates the completion prediction time of the print process based on the calculated actual performance value of the first printing device, and the statistical information on the processing capability of the second printing device which is selected by an administrator from the at least one candidate for the second printing device which is notified by the processor [Fukuda’18: claim 1, Fukuda’77: p0045, p0053, p0054, p0056; Komine: p0010-p0012, p0032, Rai: p0055-p0059].  
Given Fukuda’18 in view of Fukuda’77 and Komine’s teaching on estimating job completion time based on data from actual experimentation and Rai et al’s disclosure on selecting multiple compatible printers based on their capabilities for completing one print job based on each corresponding printing rate, it would have been obvious to combine the teaching of all to predict the overall printing time from the combined printers.
However, the combined teaching does not indicate that the second printer is not selected ahead of time or used over the completion prediction time of the print process.  In the same field of endeavor, Tetsu teaches that a second printer is not selected ahead of time or not used over the completion prediction time of the print process to replace the first printer.  Rather, the second printer is selected as a replacement based on its compatible capability with the first printer when the first printer is busy [abstract/overview, p0044].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to select/notify the second printer based on its compatible capability to continue a print job when the first printer is in busy/error state for maintaining overall process efficiency. 
Regarding claim 14 (currently amended), the rationale applied to the rejection of claim 11 has been incorporated herein.  Claim 14 has been analyzed and rejected with regard to claim 13.
Regarding claim 15 (currently amended), the rationale applied to the rejection of claim 12 has been incorporated herein.  Claim 15 has been analyzed and rejected with regard to claim 13. 	Regarding claim 16 (currently amended), the rationale applied to the rejection of claim 13 has been incorporated herein.  Tetsu further teaches: The print management device according to claim 13, wherein the at least one candidate includes a plurality of candidates, and in a case where the administrator selects a printing device from the plurality of candidates and where there is any other printing device which reduces the completion prediction time of the print process in the plurality of candidates compared to the printing device which is selected by the administrator, the notification unit notifies the other printing device which reduces the completion prediction time of the print process [overview, p0027].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to select an optimum printer as a replacement based on processing time for improving efficiency.
Regarding claim 17 (currently amended), the rationale applied to the rejection of claim 14 has been incorporated herein.  Claim 17 has been analyzed and rejected with regard to claim 16.
Regarding claim 18 (currently amended), the rationale applied to the rejection of claim 15 has been incorporated herein.  Claim 18 has been analyzed and rejected with regard to claim 16.
Contact
8.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674